Citation Nr: 0124120	
Decision Date: 10/04/01    Archive Date: 10/09/01

DOCKET NO.  95-19 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
condition.

2.  Entitlement to service connection for a chronic condition 
manifested by chest pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from February 1944 to January 
1946.

This appeal arises from an August 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that denied entitlement to 
service connection for a low back condition and for a chronic 
condition manifested by chest pain.  The veteran has appealed 
to the Board of Veterans' Appeals (Board) for favorable 
resolution.

In December 1996, the veteran testified before a member of 
the Board who is no longer with the Board.  In March 1997, 
that Board member remanded the case to the RO for additional 
development.  In May 2001, the veteran testified before the 
undersigned member of the Board.

Because service connection for two separate conditions is at 
issue, the Board has recharacterized the issue on appeal. 


FINDINGS OF FACT

1.  All evidence necessary for disposition of the claims has 
been obtained.

2.  An in-service back injury resulted in a chronic back 
disability.

3.  An in-service chest injury resulted in chronic chest 
pain.


CONCLUSIONS OF LAW

1.  A low back disability was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001).

2.  Chronic chest pain was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

According to a report of separation from naval service, the 
veteran served aboard the U.S.S. Gentry and he had been 
stationed at NORVA (Norfolk, Virginia), among other 
locations.  He received the American Victory WW II Medal, the 
Philippine Liberation Medal, and the Asiatic Pacific and the 
European-African Medals.

The veteran's service medical records (SMRs) do not reflect 
any mention of an injury to the back or chest and a January 
1946 separation examination report is negative for any 
relevant complaint or history.  The thorax and chest were 
described as normal.

A VA Adjudication Form 404 shows that the veteran was 
hospitalized at the VA hospital in Fayetteville from 
September 16 to 26, 1946, but does not contain any medical 
information.

An early record of VA medical treatment notes that in October 
1948 a chest X-ray and an upper gastro-intestinal (GI) series 
were both normal.  The veteran had reported pain in the pit 
of the stomach.

While undergoing VA hospitalization in November 1985, the 
veteran filed a claim for VA pension, claiming disability due 
to hernia and right arm nerve damage, both unrelated to 
military service.  The RO subsequently obtained the VA 
hospital report, which reflects that the veteran had also 
reported a two-year history of crushing chest pains.  The 
report notes a history of a spinal fracture suffered in an 
auto accident but does not mention any date of occurrence.  
On examination, the abdomen was noted to be soft and non-
tender.  A bone scan showed no evidence of costal chondritis.  
The veteran underwent left inguinal herniorrhaphy.

In January 1986, the veteran was re-admitted to a VA hospital 
because of complaint of chronic, severe, disabling, atypical 
chest pain.  The report notes that an upper GI study showed 
hiatal hernia with no reflux and that an abdominal CT was 
negative.  Because cardiac catheterization yielded negative 
results, an examiner stated, "It is likely that his chest 
pain may be the result of both an escape mechanism and 
musculoskeletal pain."  The examiner also mentioned 
fibromyalgia, gastrointestinal reflux, and mental origin as 
possible sources.  

In January 1993, the veteran submitted a claim for service 
connection for a back injury and a chest injury.  He reported 
that he served aboard the U.S.S. Gentry (DE-349) in 1944 when 
he was injured and treated in sick bay.  He reported that 
within a year of discharge from active service, he underwent 
VA surgery at Fayetteville.  He also reported that he 
previously had made this service connection claim to a VA 
benefits counselor at the VA Medical Center, Raleigh-Durham, 
on May 27, 1992.

In February 1993, the RO requested records from the National 
Personnel Records Center (NPRC) and from VA Medical Centers 
at Fayetteville and Durham. 

In February 1993, the veteran reported that he had been 
injured in 1944 during ship-to-ship refueling in rough seas.  
He reported that during refueling his ship collided with the 
refueler and he was thrown into equipment on deck, injuring 
his chest and his back.  He reported treatment aboard ship 
and further treatment at Long Beach Navy Base, California.  
He recalled that X-rays were taken and that he was told to 
report to VA's Medical Center in Fayetteville when he got 
home.  Upon reporting there in 1946, a bruised area of his 
left chest was removed.  He said that a Dr. Capula, now 
deceased, treated him several times in the later 1960s and 
diagnosed old injury residuals.  

The RO attempted to locate all records reported by the 
veteran.  The RO received VA outpatient treatment reports 
from Durham VA Medical Center, the earliest of which is dated 
in March 1981; however, the earliest dated relevant treatment 
report is dated in January 1986 and notes chest pain sparked 
by activity.  A September 1987 report notes a one-month 
history of low back pain, and hand and knee pain.  The 
examiner noted that the back pain was chronic and was 
exacerbated by movement and tractor riding.  Four days of 
lower abdominal pain was also reported.  X-rays showed 
questionable compression fracture of the lumbar spine with 
severe osteophyte formation but no focal lesion.  Motrin and 
bed rest were prescribed.  

November 1987 X-rays showed degenerative disc disease 
manifested by decreased disc space at L2-3, spurs from L1 
through L4, lumbar scoliosis, minimal posterior listhesis of 
L2-3 related to degenerative disc disease at that level.  A 
November 1987 VA outpatient treatment report notes 
degenerative disc disease of the lumbar spine with possible 
psychological overtones but definite organic pathology.  

Subsequent VA reports note osteoarthritis of the low back and 
reports dated from 1988 also note cervical degenerative joint 
disease.  A January 1991 report notes that the veteran again 
reported a history of a WW II back injury but adds that the 
back did not really bother him until about 1960.

A VA medical certificate dated May 27, 1992, notes that the 
veteran presented for follow-up for hepatitis tests, for 
hypertension medication, and for Ibuprofen for back pain.  

In August 1993, the RO denied service connection for 
degenerative disc disease and arthritis of the lumbar spine 
and for a chronic condition causing chest pain on the basis 
of no medical evidence of a relationship between current 
conditions and active service.  The rating decision reflects 
that service connection was not in effect for any condition.  

In November 1993, L. S. Daniel, MD, reported that she/he 
treated the veteran in 1946 for chest pains and back problems 
and referred him to a VA hospital in Fayetteville, North 
Carolina.  

In January 1994, the RO learned that VA's Medical Center in 
Fayetteville had closed in or near 1952 and that all records 
were transferred to VA's record center in Columbus, Ohio.  In 
February 1994, the RO was notified that the Columbus record 
center was also closed in the 1950s and any VA clinical 
records from Fayetteville could not be located.

In May 1994, a service comrade, Robert Bible, reported that 
he and the veteran served aboard the U.S.S. Gentry together.  
He confirmed the collision with an aircraft carrier.  He 
reported that he did not personally witness the veteran's 
injury, but did hear of it.  Their damaged ship reached 
France several days later.  

In an April 1995 rating decision, the RO continued denial of 
the service connection claims on the basis that Dr. Daniel's 
letter failed to provide a diagnosis, the lay statement could 
not provide first-hand knowledge of the claimed injury, and 
the 1986 report notes only a two-year history of chest pain.  

In his June 1995 substantive appeal, the veteran argued that 
if pertinent medical records from Fayetteville could not be 
located, then he should be accorded any benefit of the doubt.  

Along with the substantive appeal, the veteran submitted a 
letter from another service comrade who recalled having 
served with the veteran aboard the U.S.S. Gentry and further 
reported that the U.S.S. Gentry escorted a convoy of troop-
ships across the Atlantic to Southern France.  The comrade 
thought that an aircraft carrier in the convoy was named the 
U.S.S. Casablanca.  He recalled that while attempting to 
refuel from the carrier, the veteran was on deck helping to 
hold the fuel line when the ships collided toppling other 
sailors on the veteran.  He recalled that the veteran was 
injured and was later transferred to a hospital in Boston.  
He reported that still later the veteran rejoined the U.S.S. 
Gentry in Norfolk, Virginia, and served aboard her until the 
end of the war.  

In December 1996, the veteran testified before a member of 
the Board who is no longer with the Board that Dr. Daniels 
was his family doctor in 1946.  He recalled that VA removed a 
lump about the size of chicken egg from the left chest area 
and that the scar had slowly diminished.  He recalled having 
been treated in Chester, Massachusetts and in Norfolk, 
apparently during active service.  He also recalled that in 
the years after service he was placed in traction and told 
that rest was the best medicine.  He recalled that Dr. 
Daniels and a Dr. Finch provided this treatment.  He also 
recalled other medical treatment in the 1960s at a hospital 
that had later closed.  He testified that his chest and back 
pains usually occurred simultaneously.  

In December 1996, the veteran submitted a December 1996 
statement from C. B. Finch, MD, who recalled treating the 
veteran along with Dr. Daniels in the 1950s and 1960s for 
back and leg pains.  

In March 1997, the Board remanded the case to the RO for 
additional development, a VA examination, and a nexus 
opinion.  

In April 1997, the Portsmouth, Virginia, Naval Medical Center 
reported that no pertinent records were found.  

In April 1997, a Dr. John B. Anderson of Oxford Family 
Physicians reported that the veteran's reported history 
sounded like he had a hematoma removed due to trauma from a 
shipboard injury.  The note further states, "There does 
appear to be a loss of tissue in the left breast subareolar 
area.  There is a scar around the margins of the aureola."  

In May 1997, the RO received a letter from the Chelsea, 
Massachusetts, Soldiers' Home.  The letter notes that Chelsea 
Naval Hospital had closed many years earlier and no records 
were located.  The RO was referred to the Department of the 
Navy as a possible source of further information.  

In a September 1997 letter, the RO notified the veteran that 
several requests had been made to NPRC for additional 
records.  The RO asked the veteran to submit any pertinent 
medical records that he might have.  In January 1998, the RO 
again asked the veteran for any additional records.  

The veteran underwent VA general medical examination in 
November 1997.  At that time, a VA chest X-ray was normal.  
X-rays of the spine showed degenerative changes of the 
cervical spine, degenerative changes of the thoracic spine, 
especially at T10 and T11, and retrolisthesis of L2 and L3.  
The medical examiner noted review of the claims file and also 
noted that the veteran appeared to have an excellent memory 
of events.  During the examination, the veteran recalled the 
accident and injury aboard ship.  He said that his left 
breast swelled significantly after the injury.  He recalled 
that he was thereafter assigned duties as the ship's barber 
where, despite the severe back, neck, and chest pain, he 
could sit on the sink and cut hair, and if he sat on two or 
three life preservers, he could still stand watch.  The 
veteran reported that he had always had neck, back, and hip 
pain.  He reported no other injuries except a near amputation 
at the right wrist in a farm accident years later.  

Concerning the chest injury, the examiner noted that a 
hematoma was apparently excised after service.  The right 
breast was currently normal looking but the left breast was 
flat with a barely discernable well-healed scar and slightly 
deformed nipple.  There was no tumor in the area.  

Concerning the claimed back injury, the examiner noted that 
straight leg raising test on the right was positive at 35 
degrees and limited on the left to 55 degrees.  The veteran 
complained of left hip pain since the injury aboard ship.  
The back was very stiff.  There was mild tenderness to 
palpation of the paravertebral muscle area with increased 
pain around L2 and in the sacro-iliac area.  There was no 
movement in forward flexion or backward extension.  Right 
lateral flexion was to 5 degrees and left lateral flexion was 
to 12 degrees.  

The relevant diagnoses were chest pain with history of severe 
left chest injury with large hematoma of the left breast, 
excised; severe back injury with degenerative disc disease, 
posterior listhesis of L2-3, severe degenerative disc disease 
of the cervical spine; severe degenerative arthritis of and 
hypertrophic arthritis of the entire spine; and degenerative 
disc disease of the lumbosacral spine.  The examiner then 
made additional diagnoses including "Marine [sic]" 
Strumpell arthritis of the spine, and degenerative arthritis 
of the shoulders, elbows, knees, and left hip.  The examiner 
also gave a diagnosis of sciatic neuropathy due to the back 
injury, and offered the following opinion:

It is my opinion that the veteran sustained a 
severe arterial hemorrhage to the left breast when 
he slid into the depth charge launcher, which spun 
him around and hit him in the back.  It is my 
opinion that he sustained whiplash of the neck, 
listhesis of L2/3 and chronic injury to the entire 
spine.  After examination, it is impossible to 
determine whether the veteran has severe arthritis 
of the spine or whether he actually has Marie 
Strumpell arthritis of the spine, which is a more 
congenital type arthritis.  Veteran also has 
multiple joint arthritis in various joints with 
limitation of motion.  This is undoubtedly separate 
from his actual service-connected chest, back, 
neck, and hip injuries.  It is also separate from 
his loss of the right testicle secondary to mumps 
orchitis while in the service.  It is my opinion 
that the majority of the veteran's spinal problems 
through the years were due to the injury he 
sustained aboard ship.  It is quite obvious that 
the veteran did have hematoma of the left breast 
and the left breast was removed due to the absence 
of dissolution of the hematoma after a two-year 
period of the severe swelling of the chest.  

In that examination report, the examiner also commented on 
the veracity of the veteran's reported history of the 
accident.  The examiner stated: 

Veteran does seem to be quite a stoic individual 
and in spite of all his injuries and difficulties 
apparently has had a good family and raised them 
well and it is my opinion that his testimony 
itself is absolutely better than any of the 
records do tend to indicate.

In an addendum opinion, the examiner added, "With the 
positive HLA B27, vet qualifies as a Marie Strumpell 
arthritis with poker spine all developing during his service 
career.  In addition, vet has other diseases related to his 
service career." 

In February 1998, the veteran replied that he had no 
additional records.  He did supply duplicate copies of 
medical records that had been obtained by the RO earlier.

In an April 1998 VA muscles examination report, the examiner 
confirmed that there was no current bruise on the chest but 
there were signs of old surgery.  The left breast was removed 
and was flat.  In addition, during the examination, the 
veteran related that after the injury he wore life jackets as 
a back brace and indicated that his back was in more pain 
than his breast.  He reported that when the left breast was 
operated on a nurse told him that the lump was the size of a 
hen's egg.  The examiner noted a review of the claims file 
and noted the letter from Dr. Anderson in Oxford, who stated 
that he found a scar and no current tenderness.  

In an August 1998 memo to the Board, another VA physician 
reported having independently reviewed the November 1997 VA 
examination report and found that it was complete and that it 
addressed the concerns raised in the remand.  The physician 
stated that she/he had no further opinion concerning the 
veteran's claimed disability.  

In a May 2000 SSOC, the RO continued the denial of the 
service connection claims on the basis that the recently 
obtained medical opinion was based on the veteran's reported 
history.  

In response to the May 2000 SSOC, the veteran reported that 
he had never sustained any sort of a back injury involving a 
motor vehicle or farm machinery.  He reported that the only 
back injury ever incurred was while serving aboard ship in 
the Navy.  He supplied a copy of a picture postcard featuring 
the VA Medical Center in Fayetteville.  The picture postcard 
reflects a postmark of September 17, 1946, and is addressed 
to the veteran's family in North Carolina.  On the postcard, 
the veteran annotated the date, 9-17-46, and told his parents 
that he was eating and sleeping and looking at the nurses and 
that he had to stay a day or so before they could say 
anything.  

The veteran testified before the undersigned member of the 
Board in May 2001 that the injury occurred during the 
preparation for the invasion of Southern France.  When asked 
about combat, the veteran recalled that his ship, a destroyer 
escort (DE) had encountered enemy submarines.  He testified 
that they zigzagged so much crossing the Atlantic that they 
ran low on fuel and were forced to obtain fuel from the 
aircraft carrier.  He testified that he did not know the name 
of the aircraft carrier but had been told that it was the 
U.S.S. Casablanca.  He also did not remember the date but did 
recall that it was during the invasion of Southern France.  
He recalled that he was told to rest his back after the 
accident and that the chest bruise would go away.  He stated 
that after active service a Dr. Cuprea verified the 
fractures.  He recalled that prior to the injury he was a 
seaman and after the injury he was given light duty and made 
the ship's barber.  He recalled that after active service he 
saw Dr. Daniels who he trusted because Dr. Daniels had been 
an Army doctor.  He said that Dr. Daniels urged him to go to 
the VA for his back.  When the veteran approached Dr. Daniels 
for an opinion in 1993, the doctor appeared to be of 
reasonable mind.  Later, after learning that he needed more 
information, he revisited the doctor who then could not 
remember more.  He testified that the doctor had died.  He 
testified that that the only current problem with the chest 
was generalized pain and soreness in the area.  He recalled 
that many years ago his doctors told him that he had had 
compression fractures of the spine.  

At the hearing, the veteran submitted a waiver of his right 
to initial RO consideration of the evidence supplied.  He 
submitted additional copies of earlier submitted lay 
statements and medical opinion.  He reported that during his 
separation examination in 1946 in Long Beach, California, he 
discussed his back and chest injuries received aboard ship 
with the examining doctor who indicated that this would be 
included in the examination report.  He reasserted that he 
had never injured his back in an auto accident.  


II.  Legal Analysis

VA has met its duty to assist the appellant in the 
development of these claims under the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107 (West Supp. 2001).  By 
virtue of an SOC and SSOCs issued during the pendency of the 
appeal, the appellant and his representative were given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claims.  The appellant 
testified before a Board member in 1996 and was afforded an 
addition hearing in May 2001.  The hearing transcripts are of 
record.  The RO made reasonable efforts to obtain relevant 
records adequately identified by the appellant.  In fact, it 
appears that all available relevant evidence has been 
obtained and associated with the claims folder.  Service 
medical records were obtained and associated with the claims 
folder, and the National Personnel Records Center has 
indicated that all available records have been forwarded.  
All available VA medical records have been obtained.  
Multiple VA examinations were conducted, and copies of the 
reports associated with the file. 

Service connection may be granted for disability or disease 
incurred in or aggravated by active service.  See 38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  

In this case, a VA examiner has positively associated the 
veteran's chest pain and several current disorders of the 
spine to the reported in-service injury.  There is no other 
medical opinion of record that directly contradicts the 
favorable medical evidence.  If the veteran's testimony is 
believed, then the medical opinion based on that testimony is 
valid.  The undersigned found the veteran generally credible 
at the May 2001 hearing, and the December 1997 VA examiner 
also commented favorably upon the veteran's credibility.  His 
testimony is corroborated by two lay statements, the VA Form 
404, and the old postcard.  Finding the testimony credible, 
the Board finds that current disability and a causal 
connection between the injury in service and the current 
disability are shown by the medical evidence.  

After consideration of all the evidence, including the 
veteran's testimony, the Board finds that the evidence favors 
the claim for service connection for a low back condition and 
for a chronic condition causing chest pains.


ORDER

1.  Service connection for a low back condition is granted.  

2.  Service connection for a chronic condition manifested by 
chest pains is granted.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

